Citation Nr: 0630462	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern












INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

The veteran's bilateral hearing loss is productive of Level 
XI hearing acuity in the right ear and Level I hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a rating higher than 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85, 4.86 and Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in July 2003, 
prior to the October 2003 rating decision currently on 
appeal.

VA has otherwise fulfilled its duty to notify the veteran in 
this case.  In the July 2003 letter, VA informed the veteran 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this letter, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the veteran to submit any relevant evidence in his 
possession.  

In terms of notification regarding the effective date, 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), specific notice was provided in a May 2006 letter.  
Although this portion of the notice was issued after the 
initial rating decision, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Since the Board concludes below that the preponderance of the 
evidence is against finding a compensable increase in the 
severity of the veteran's hearing loss, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the Board finds that VA's duty to notify has 
been fulfilled, including the duty to notify the veteran to 
submit any pertinent evidence in his possession. 

The Board also finds that all necessary assistance has been 
provided to the veteran. The RO has made numerous attempts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including recovering service medical 
records identified by the veteran.  Additionally, the veteran 
has been afforded two VA examinations during the pendency of 
this claim.  As such, the Board finds that VA has fulfilled 
its duty to notify and assist the veteran. 

Legal Criteria

The present appeal involves the veteran's claim that his 
service-connected bilateral hearing loss warrants a 
disability rating in excess of 10 percent.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code (DC) 6100.  
In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85. 

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next highest numeral.  38 C.F.R. § 
4.86(b).

Analysis

The veteran was provided a VA audiological evaluation in 
September 2003.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ		Right		Left
1000			70		25
2000			90		25
3000			85		40
4000			80		55

The average pure tone threshold was 81 decibels in the right 
ear and 36 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 10 percent in the 
right ear and of 98 percent in the left ear.

On the most recent VA audiological evaluation in April 2006, 
pure tone thresholds, in decibels, were as follows:

HERTZ		Right		Left
1000			70		25
2000			90		20
3000			85		45
4000			80		50

The average pure tone threshold was 81.25 decibels in the 
right ear and 35 decibels in the left ear.  The Maryland CNC 
test revealed speech recognition ability of 32 percent in the 
right ear and of 98 percent in the left ear.

The Board first notes that neither ear shows an exceptional 
pattern of hearing impairment.  Therefore, Table VI should be 
used for rating purposes.  Using the audiogram results most 
favorable to the veteran (the results showing the greatest 
hearing loss) and applying the criteria found in 38 C.F.R. §§ 
4.85-4.87, the veteran's audiological examinations for the 
right ear yielded level XI hearing and level I hearing in the 
left ear.

Entering the category designations for each ear into Table 
VII results in a 10 percent disability rating under 
Diagnostic Code 6100.  

The Board has carefully reviewed and considered statements 
from the veteran and his accountant regarding the severity of 
his hearing loss, and understands fully the veteran's belief 
that his hearing loss is progressing.  However, the Board 
must rely upon the official results of authorized testing 
under 38 C.F.R. § 4.85.  Moreover, while the veteran is 
competent to provide evidence regarding symptomatology, 
neither he or his accountant is competent to provide evidence 
regarding the clinical severity of his disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered.  
While the Board accepts the veteran's contention that his 
hearing loss interferes with his ability to work, the record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that criteria for submissions 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, in making this determination, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after authorized 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown fails to 
meet the standards for a disability rating in excess of 10 
percent.  Therefore, the preponderance of the evidence is 
against the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


